       Case 1:20-cv-04443-AT-KHP Document 14 Filed 08/12/20 Page 1 of 1




hhy                       Law Department                    Consolidated Edison Company
                                                             of New York, Inc.
                          Paul Limmiatis                    4 Irving Place, 18th Floor
                          Associate Counsel                 New York, NY 10003-0987
                          (212) 460-2571                    www.conEd.com
                          limmiatisp@coned.com



August 12, 2020


VIA ECF                                                                               08/12/2020
Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 750
New York, New York 10007

Re:    Talarico v. Consolidated Edison Company of New York, Inc., and Elena Bruck, M.D.;
       No. 20-CV-04443 (AT) (KHP)

Dear Judge Parker:

Defendant Consolidated Edison Company of New York, Inc. (“Con Edison”) requests
adjournment of the initial scheduling and case management telephone conference scheduled for
August 19, 2020, at 10:00 am, on grounds that the parties are close to reaching a settlement. No
previous requests for adjournment have been made. I have spoken with the pro se Plaintiff,
Rocco Talarico, Jr., and he consents to the requested adjournment.

Mr. Talarico has also agreed to extend Con Edison’s time to answer or move with respect to the
Complaint, from August 14 to September 14, 2020. In the event settlement discussions fail, Con
Edison intends to file a dispositive motion to dismiss. Accordingly, we request a stay of any
initial scheduling and case management matters pending settlement discussions and any motion
practice.
                                              APPLICATION GRANTED: The Defendant's deadline to
Thank you for your consideration.             respond to the complaint is hereby extended to September
                                              14, 2020.
Respectfully,                                 The telephonic Initial Case Management Conference
                                              scheduled for Wednesday, August 19, 2020 at 10:00 a.m. is
/s/ Paul Limmiatis                            hereby scheduled to Tuesday, September 29, 2020 at 12:30
                                              p.m.
cc:      Rocco Talarico, Jr. (via ECF)




                                                                                          08/12/2020
